             Case 7:20-cv-03212-NSR Document 31 Filed 09/30/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 RAY SANTANA and BRENDAN DUFFY,


                                    Plaintiffs,

                                                                     Case No. 7:20-cv-03212-(NSR)
                  -v-
                                                                     NOTICE OF MOTION

 MOUNT VERNON CITY SCHOOL
 DISTRICT/BOARD OF EDUCATION; KENNETH
 HAMILTON, Superintendent of Schools; DENISE
 GAGNE-KURPIEWSKI, Assistant Superintendent
 for Human Resources; FELICIA GAON, Director of
 Student Services; RONALD GONZALEZ, Mount
 Vernon High School Principal; PAULINE
 PALMER-PEARCE, Mount Vernon High School
 Assistant Principal; ERICA NAUGHTON, Mount
 Vernon High School Mathematics Department
 Supervisor; SATISH JAGNANDAN, District
 Supervisor of Mathematics and Science.

                                       Defendants.
 ----------------------------------------------------------------X

        PLEASE TAKE NOTICE, that upon the accompanying Declaration of Gerald S. Smith

and attached exhibits as well as the accompanying Memorandum of Law in Support, Defendants

MOUNT VERNON CITY SCHOOL DISTRICT/BOARD OF EDUCATION, KENNETH

HAMILTON, DENISE GAGNE-KURPIEWSKI, FELICIA GAON, RONALD GONZALEZ,

PAULINE PALMER-PEARCE, ERICA NAUGHTON and SATISH JAGNANDAN, will move

before this Honorable Court on a date and time to be decided by this Court:

        1)       For an Order pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

                 dismissing this action for failure to state a claim upon which relief can be granted

                 against all Defendants; and
            Case 7:20-cv-03212-NSR Document 31 Filed 09/30/20 Page 2 of 2




       2)       For such other and further relief as this Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE, that Plaintiffs’ opposition is due to be served on

or before October 30, 2020 and the defendants’ reply is due to be served and filed on or before

November 16, 2020, in accordance with this Court’s previously ordered briefing schedule.

Dated: White Plains, New York
       September 30, 2020
                                              Respectfully Submitted,

                                              SILVERMAN & ASSOCIATES



                                              By:
                                              Gerald S. Smith
                                              Attorneys for Defendants
                                              445 Hamilton Avenue, Suite 1102
                                              White Plains, New York 10601
                                              (914) 574-4510



To:    VIA ECF and EMAIL

       Brian Glass, Esq.
       GLASS HARLOW & HOGROGIAN LLP
       Attorneys for Plaintiffs
       bglass@ghnylaw.com
